Citation Nr: 1214502	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  05-32 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for postoperative herniated disc, L5-S1, with degenerative disc disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected low back disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981. 

This appeal to the Board of Veterans' Appeals  (Board) arose from an August 2004 rating decision in which the RO granted an increased rating of 20 percent for post-operative herniated disc, L5-S1, with degenerative disc disease, effective January 13, 2004 (the date of the claim for increase), as well as continued a 0 percent (noncompensable) rating for right ear hearing loss.  In September 2004, the Veteran filed a notice of disagreement (NOD) with the assigned ratings. In a September 2005 rating decision, the RO granted the Veteran a higher rating of 40 percent for his low back disability, also effective January 13, 2004.  On the same date, the RO issued the Veteran a statement of the case (SOC) addressing the claims for a rating in excess of 40 percent for the low back disability and a compensable rating for right ear hearing loss.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in the same month.

In May 2007, the Veteran and his wife testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal the claim for an increased (compensable) rating for right ear hearing loss.  See 38 C.F.R. § 20.204 (2007).

In December 2007, the Board remanded the claim for increased rating for lumbar spine disability to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing some of the requested action, the AMC continued the denial of a rating greater than 40 percent for the lumbar spine (as reflected in a September 2009 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration. 

Although a higher rating for the Veteran's service-connected lumbar spine disability has been assigned, because higher rating is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
In February 2010, the Board characterized the appeal as also encompassing the matter of entitlement to a TDIU due to service-connected back disability (considered a component of the claim for increased rating, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded both matters to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing additional action, the RO denied both matters (as reflected in a June 2011 SSOC), and returned these matters to the Board for further appellate consideration. 

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further action in this appeal is warranted, even though such action will, regrettably, further delay an appellate decision on these matters.

In the February 2010 remand, the Board instructed that the RO arrange for the Veteran to undergo VA orthopedic and neurological examinations of his lumbar spine.  The physician performing the neurological examination was asked to identify and comment on the existence, frequency, or extent of, as appropriate, all neurological manifestations of the Veteran's postoperative herniated disc, L5-S1, with degenerative disc disease, to particularly include radiculopathy.  The examiner was asked to indicate whether any such radiculopathy and/or any other neurological problems constitute separately ratable manifestations of the lumbar spine disability. 

On VA spine examination in April 2010, the examiner diagnosed osteoarthritis of the lumbar spine, degenerative joint disease of the lumbar spine, herniated discs at L4-L5 and L5-S1 (operated in 2006 with continuing right leg radiculopathy), and neurogenic bladder secondary to service-connected spine issues.  That same month, the Veteran was also afforded a VA peripheral nerves examination.  At that time, a summary of peripheral nerve(s) symptoms reflected a complaint of weakness, stiffness, numbness, and pain in the right leg that traveled to the foot.  As regards nerve dysfunction, the examiner indicated the presence of neuritis and neuralgia.

On VA peripheral nerves examination in October 2010, a second examiner diagnosed right lower extremity sciatic radiculopathy from a lumbar spine condition.  On VA genitourinary examination that same month, the same examiner indicated the presence of urinary symptoms consisting of urgency, weak or intermittent stream, and frequency.  The examiner indicated that there was an erectile dysfunction and identified the Veteran's lumbar spine surgery as the most likely etiology.  The examiner diagnosed a neurogenic bladder, improved.

The Board notes that the October 2010 VA peripheral nerves examiner diagnosed right lower extremity sciatic radiculopathy from a lumbar spine condition.  While it appears that the Veteran's right lower extremity sciatic radiculopathy is a separately ratable manifestation of his lumbar spine disability, the examiner did not provide any assessment as to the severity of the radiculopathy and the RO had not assigned a separate rating comment for the Veteran's radiculopathy or discussed radiculopathy in evaluating the severity of the Veteran's lumbar spine disability.  In addition, the October 2010 VA genitourinary examination report suggests that the Veteran may have other problems, including erectile dysfunction, attributable to his service-connected lumbar spine disability.  See Note (1) to the General Rating Formula for Diseases and Injuries of the Spine (providing that objective neurologic abnormalities, such as bowel or bladder impairment, should be evaluated separately from orthopedic abnormalities attributable to a service-connected spine disorder).  38 C.F.R. § 4.71a.

Accordingly, the RO should forward the claims file to the physician who performed the October 2010 VA examinations for an addendum opinion addressing whether the Veteran has any radiculopathy and/or erectile dysfunction which constitute(s) (a) separately ratable manifestation(s)of his lumbar spine disability and assess the severity of each such manifestation.  The RO should only arrange for further examination of the Veteran if the October 2010 VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.
The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, shall result in denial of the claim for increased rating and the claim for a TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b)  (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Also, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Huntington, West Virginia, dated in September 18, 2009; however, there exists the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 18, 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Finally, as regards the Veteran's claim for a TDIU, the Board points out that, in a March 2011 memorandum, the AMC forwarded the claims file to the Director of the VA Compensation and Pension Service for a determination of whether the Veteran is unable to secure a substantially gainful occupation by reason of service-connected disability.  The RO/AMC indicated that the Veteran was service-connected for tinnitus (rated as 10 percent disabling), hearing loss (rated as 0 percent disabling), and a neurogenic bladder (rated as 20 percent disabling).  In a May 2011 opinion, the Director considered these disabilities in opining that "the evidentiary record, when considering the totality of the evidence does not support criteria for an extra-schedular finding of unemployability."  In this regard, while it appears that the RO has granted service connection and awarded a separate 20 percent rating for the Veteran's neurogenic bladder as secondary to his service-connected lumbar spine disability, a review of the claims file shows that the rating action that awarded service connection has not been associated with the claims file.  Accordingly, on remand this rating action should be associated with the claims file.  Then, after all additional evidence has been obtained with regards to the Veteran's service-connected lumbar spine disability, including evidence of any separately ratable manifestations of the lumbar spine disability are obtained, the RO should identity disabilities for which the Veteran has been granted service connection and forward the claims file to the VA's Director of Compensation and Pension Service for a second determination as to whether a TDIU, on an extra-schedular basis, is warranted.


The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claim for a higher rating for a postoperative herniated disc, L5-S1, with degenerative disc disease should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain and associate with the claims file any rating action(s) that have granted service connection for any separately ratable manifestations of the Veteran's service-connected postoperative herniated disc, L5-S1, with degenerative disc disease, to specifically include the award of a 20 percent rating for a neurogenic bladder secondary to the lumbar spine disability.

2.  The RO should obtain from the Huntington VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since September 18, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
4.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the physician who examined the Veteran in October 2010, for an addendum opinion.  Specifically, the physician should address whether the Veteran has any radiculopathy and/or erectile dysfunction which constitute(s) (a) separately ratable manifestation(s) of his lumbar spine disability; if so, the examiner should assess the severity of each such manifestation.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should identify all neurological impairment associated with the Veteran's lumbar spine DDD, to particularly include radiculopathy and erectile dysfunction.  For each such identified neurological impairment, the examiner should indicate whether such impairment constitutes (a) separately ratable manifestation of the service-connected lumbar spine disability; and if, so, the examiner should assess the severity of such manifestation.

The physician should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report 

6.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  Also after all records and/or responses from each contacted entity, addendum opinions and/or additional VA examinations, and any rating action(s) awarding separately ratable manifestations of the Veteran's lumbar spine disability have been associated with the claims file, the RO should forward the claims file to the Director of the VA Compensation and Pension Service for a second determination of whether a TDIU, on an extra-schedular basis, is warranted.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims for increased rating and for a TDIU, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate each claim in light of all pertinent evidence (to include all that added to the claims file since the RO's last adjudication of the claims) and legal authority (to include consideration of whether "staged rating" pursuant to Hart (cited above), is warranted).

10.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


